Citation Nr: 0014918	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for genital 
herpes.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982, and from January 1983 to January 1985.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in New Orleans, Louisiana 
(hereinafter RO).

In a statement dated in April 1993, the veteran raised the 
issue of entitlement to service connection for a varicocele, 
left testicle.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

The medical evidence of record reveals two recurrences of 
genital herpes every month that include vesicular and 
ulcerated lesions on the penile shaft.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
genital herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the Board 
remanded this case to the RO in June 1998 for further 
development of the evidence, to include obtaining private 
medical records and a VA examination.  Although the RO 
requested the private medical records in July 1998, there was 
no response from the healthcare practitioner.  The RO advised 
the veteran in July 1998, that these records had been 
requested and that it was his responsibility to ensure that 
these records were received by the VA.  Additionally, the 
veteran was scheduled for a VA examination in conjunction 
with his claim in November 1999, and was notified of his 
appointment.  However, the veteran failed to report for the 
scheduled examination.  Accordingly, the Board concludes that 
veteran has been adequately assisted in the development of 
his case.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2 (1999).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board notes that this claim is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  

Service connection for genital herpes was granted by a rating 
decision dated in October 1994, and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7899-7806.  The VA's SCHEDULE FOR 
RATING DISABILITIES, codified in 38 C.F.R. Part 4 (1999), does 
not specifically address herpes genitalis.  In order to 
evaluate the veteran's disability, the Board must select an 
analogous Diagnostic Code.  38 C.F.R. § 4.20 (1999).  38 
C.F.R. § 4.20 provides that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  When an unlisted 
residual condition is encountered which requires an analogous 
rating, the first two digits of the diagnostic code present 
that part of the rating schedule most closely identifying the 
bodily part or system involved, with a "99" assigned as the 
last two digits representing all unlisted conditions.  
38 C.F.R. § 4.27 (1999).  The veteran's service-connected 
genital herpes is evaluated as analogous to skin diseases, 
specifically eczema.  See 38 C.F.R. § 4.118; see also Bowers 
v. Derwinski, 2 Vet. App. 675 (1992).  

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7806, a noncompensable evaluation is warranted slight, if 
any, exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation is warranted 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  Id.  
Additionally, a 10 percent disability evaluation is warranted 
for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

The veteran's service medical records are negative for any 
complaints or treatment for herpes.  At a VA examination 
conducted in May 1991, the veteran complained of genital 
herpes, approximately once a month.  The examination was 
negative for any findings of genital herpes, or of any 
residuals therefrom.  The veteran testified at a personal 
hearing before the RO in February 1990, that he did not 
receive treatment for herpes and that his last outbreak of 
herpes was in July 1989.  Thereafter, a statement from a 
private physician dated in March 1994, reported that the 
veteran had been under his care for approximately one year 
and had been treated for genital herpes.  A statement from 
this physician dated in April 1994, reported that the veteran 
had approximately two recurrences of genital herpes per 
month, which consisted of vesicular and ulcerated lesions on 
the penile shaft, and was treated with oral medication.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for genital herpes.  Although a 
statement from the veteran's physician reported that the 
veteran had approximately two recurrences of genital herpes 
per month, which consisted of vesicular and ulcerated lesions 
on the penile shaft, clinical records indicating treatment 
dates and the extent of the outbreaks were not provided when 
requested.  Additionally, the veteran failed to report for an 
examination to determine the extent of his service-connected 
genital herpes.  See 38 C.F.R. § 3.655 (1999).  There is no 
evidence of record that the veteran's service-connected 
genital herpes affects an exposed surface.  Accordingly, 
there is no medical evidence that the veteran's service-
connected herpes results in exfoliation, exudation, or 
itching of an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Additionally, a VA 
examination conducted in May 1991, was negative for any 
findings of genital herpes, or of any residuals therefrom, to 
include scarring.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (1999).  Therefore, in the absence of active herpes or 
residuals therefrom, a compensable evaluation is not in 
order.  

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for genital 
herpes as of the date of receipt of the veteran's claim to 
reopen this issue, i.e., April 6, 1994.  See 38 C.F.R. 
§ 3.400 (1999).  After review of the evidence, there is no 
medical evidence of record that would support a compensable 
rating for the disability at issue at any time subsequent to 
the date of receipt of the veteran's claim to reopen this 
issue, i.e., April 6, 1994.  Id.; Fenderson v. West, 12 Vet. 
App. 119 (1999).  


ORDER

An initial compensable evaluation for genital herpes is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

